Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 05/31/2021. Currently claims 1, 3-9 and 12-13 are pending.
DETAILED ACTION   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (Pub. No. US 2018/0323145 A1) in view of Zhang et al. (Pub. No. US 2012/0187530 A1), herein Zhang.
Regarding claim 1, Kirby discloses a semiconductor structure, comprising: a first die 100 comprising a first dielectric layer 101 and a first helical conductor 103 embedded therein; a second die 200 comprising a second dielectric layer 201 and a second helical conductor 203 embedded therein, wherein the second dielectric layer is bonded with the first dielectric layer, thereby forming an interface; a connecting portion extending from the first dielectric layer through the interface to the second dielectric layer and interconnecting the first helical conductor with the second helical conductor; and a through-substrate via 102 extending from the first die to the second die through the interface, wherein the through-substrate via is surrounded by the first and the second helical conductors (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Kirby does not specifically show the first helical conductor comprises a vertical extending portion; the second helical conductor comprises one turn which has a lower surface substantially coplanar with the interface, and the turn of the second helical conductor is in contact with the vertical extending portion of the first helical conductor.
However, in the same field of endeavor, Zhang teaches a semiconductor structure, wherein the first helical conductor 36b comprises a vertical extending portion (one of the windings 74); the second helical conductor 36a comprises one turn (one of the windings 74) which has a lower surface (the surface of the Since there is an array of passive circuit elements 36, as shown in Figs. 2A-2B, the through-vias 40a-40b, shown in Fig. 2D, will be surrounded by the first and second helical conductors 36b-36a) “…The inductor 36 formed of portions in the first semiconductor die 32a and second semiconductor die 32b can be used for purposes other than for alignment. The inductor 36 can be used as the inductor for an RF circuit application. The inductor 36 can be used as part of an RF antenna, an RFID circuit, or any other suitable application beyond alignment of the wafers 30a, 30b…”).
Therefore, it would have been obvious to one of ordinary skill in the art to have the claimed semiconductor structure, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp to increase device density and to improve performance. 
 Regarding claim 3, Kirby in view of Zhang teaches the semiconductor structure of claim 1, wherein the first die further comprises a first lead 120 in the first dielectric layer, the second die further comprises a second lead 220 in the second dielectric layer, the first helical conductor is electrically connected to the first lead, and the second helical conductor is electrically connected to the second lead (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 4, Kirby in view of Zhang teaches the semiconductor structure of claim 1, wherein the first die further comprises a first lead and a second lead in the first dielectric layer, the first helical conductor is electrically connected to the first lead, and the second helical conductor is electrically connected to the second lead (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 5, Kirby in view of Zhang teaches the semiconductor structure of claim 4, further comprising a redistribution structure, wherein the second helical conductor is electrically connected to the second lead through the redistribution structure (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 6, Kirby in view of Zhang teaches the semiconductor structure of claim 1, further comprising a conductive layer 917 embedded in the first dielectric layer and in contact with a bottom of the through-substrate via (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 7, Kirby discloses a method of manufacturing a semiconductor structure, the method comprising: (i) receiving a first die and a second die, wherein the first die comprises a first dielectric layer and a first helical conductor embedded therein, and the second die comprises a second dielectric layer and a second helical conductor embedded therein; (ii) bonding the first dielectric layer and the second dielectric layer so that the first helical conductor is in contact with the second helical conductor; and (iii) forming a through-substrate via through the first die and the second die, wherein the through-substrate via is surrounded by the first and the second helical conductors (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).

However, in the same field of endeavor, Zhang teaches a method of manufacturing a semiconductor structure, wherein the first helical conductor 36b comprises a vertical extending portion (one of the windings 74) exposed from a first surface of the first dielectric layer; the second helical conductor 36a comprises one turn (one of the windings 74) exposed from a second surface of the second dielectric layer, so that the vertical extending portion is in contact with the turn of the second helical conductor, and forming a through-substrate via 40a-40b extending from the first die to the second die through the interface, wherein the through-substrate via is surrounded by the first and the second helical conductors (Zhang: Figs. 2A-5E and paragraphs [0061]-[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the claimed semiconductor structure, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp to increase device density and to improve performance. 
Regarding claim 8, Kirby in view of Zhang teaches the method of claim 7, wherein in step (i), the first helical conductor has at least one turn connecting with the vertical extending portion (Kirby: Fig. 1-14 and paragraphs [0025]-[0035], and Zhang: Figs. 2A-5E and paragraphs [0061]-[0065]).
Regarding claim 9, Kirby in view of Zhang teaches the method of claim 7, wherein in step (ii), the first surface of the first dielectric layer is bonded with the second surface of the second dielectric layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 12, Kirby in view of Zhang teaches the method of claim 7, wherein the first die further comprises a conductive layer embedded in the first dielectric layer, and forming the through-substrate via through the first die and the second die comprises: forming a hole through the first die and the second die to expose the conductive layer; forming a liner layer covering an inner surface of the hole;  18removing a portion of the liner layer to expose the conductive layer; and forming a metal layer on the liner layer and the conductive layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 13, Kirby in view of Zhang teaches the method of claim 12, before forming the metal layer on the liner layer and the conductive layer, further comprising: forming a barrier layer on the liner layer and the conductive layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 5, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813